Citation Nr: 1503137	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-26 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an anxiety disorder.

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with abdominal pain secondary to adhesions from multiple surgeries, including antrectomy and vagotomy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1950 to June 1953.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 and August 2012 rating decisions of the Houston, Texas Regional Office (RO) of the Department of Veterans' Affairs (VA).

In November 2014, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is of record.    

The Board notes that in a separate December 2012 rating decision, the RO granted service connection for antrectomy, vagotomy and gastric revision scars and assigned a noncompensable rating effective September 21, 2011.  As the Veteran did not file a notice of disagreement with this decision, this matter is not on appeal before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue entitlement to an initial rating in excess of 30 percent for an anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's GERD with abdominal pain secondary to adhesions from multiple surgeries, including antrectomy and vagotomy, has been characterized by persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal, arm and shoulder pain and productive of considerable impairment of health; symptoms compatible with severe adhesions of the peritoneum, a moderately severe duodenal ulcer and moderate postgastrectomy syndrome are not shown; and demonstrably confirmative postoperative complications of stricture or continuing gastric retention are not shown.   
 

CONCLUSION OF LAW

The criteria for an initial 30 percent but no higher rating for GERD with abdominal pain secondary to adhesions from multiple surgeries, including antrectomy and vagotomy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.114, Diagnostic Codes 7301, 7305, 7308, 7346, 7348 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   VCAA notice should generally be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the Veteran's claim for increase for GERD with abdominal pain secondary to adhesions from multiple surgeries, the claim stems from an initial grant of service connection by the RO.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  In the instant case the Veteran was provided appropriate VCAA notice in regard to the initial claim for service connection for the instant gastrointestinal disability by an October 2011 letter, which explained the evidence necessary to substantiate the service connection claim and his and VA's responsibilities in claims development.  Thus, because the notice that was provided before service connection was granted for GERD with abdominal pain secondary to adhesions from multiple surgeries was legally sufficient, VA's duty to notify in regard to the instant claim for increase was already satisfied. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of  the service treatment records, VA treatment records, private treatment records and the report of a November 2011 QTC examination.  Also of record and considered in connection with the appeal is the transcript of the November 2014 Board hearing, along with various written statements provided by the Veteran and by his representative on his behalf.  

The Board has also considered whether a more contemporaneous VA or QTC examination is necessary to assess the severity of the Veteran's gastrointestinal disability prior to final adjudication of the instant claim for increase.  However, the Veteran's reporting indicates that the gastrointestinal disability has generally remained at the same level of severity since the November 2011 QTC examination.  Additionally, the Veteran's testimony has appropriately elaborated on the underlying gastrointestinal symptomatology from which he suffers.  Thus, a further medical examination is not necessary.  The Board also notes that although it appears that there is pertinent outstanding VA medical evidence pertaining to the Veteran's psychiatric disability, the Veteran has reported that he does not actually go to a VA facility for treatment of his gastrointestinal disability; rather, he just continues to take his regular medication regimen and to watch his diet.  Accordingly, the Board finds that the existing medical evidence of record coupled with the Veteran's credible testimony, is sufficient for the Board to render a decision on this claim.  Thus, no further RO action is required prior to appellate consideration of this claim.    

Finally, during the November 2014 Board hearing, the Veteran had opportunity to provide testimony in support of this claim, with the help of his representative.  The Veterans Law Judge also explained the issue on appeal.  There is no indication that outstanding evidence exists that might provide additional support for the claim. Thus, given the development undertaken by VA, including the provision of a VA examination, and in light of the treatment records in the file, the 'clarity and completeness of the hearing record [is] intact' and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R.§ 3.103(c)(2) (2014).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.

II.  Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's gastrointestinal disability has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The August 2012 rating decision granted service connection for the Veteran's gastrointestinal disability and assigned a 10 percent rating effective September 21, 2011.  The Veteran seeks assignment of a higher rating.  The 10 percent rating has been assigned under Diagnostic Code 7346 for hiatal hernia.  Under this Code, a 10 percent rating is assigned for hiatal hernia with two or more of the symptoms for the 30 percent evaluation of lesser severity.  A 30 percent rating is provided for hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum rating of 60 percent is authorized for hernia with symptoms of pain, vomiting, material weight loss, and hemetemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Code 7346.

As the Veteran has been noted to have a history of adhesions, his gastrointestinal disability can also be potentially rated under Diagnostic Code 7301 for adhesions of the peritoneum.  Under this Code, a 30 percent rating is warranted for moderately severe symptoms of partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent rating is warranted for severe symptoms of definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  38 C.F.R. § 4.114, Diagnostic Code 7301.  A note to this diagnostic code states that ratings for adhesions will be considered when there is history of operative or other traumatic or infectious (intraabdominal) procedures, and at least two of the following: disturbances of motility, actual partial obstruction, reflex disturbances, presence of pain.  38 C.F.R. § 4.114, Diagnostic Code 7301, Note. 

Additionally, as the Veteran's surgical history has been noted to include both an antrectomy (i.e. partial gastrectomy) and a vagotomy with pyloroplasty, his gastrointestinal disability could potentially be rated under Diagnostic Code 7308 for postgastrectomy syndromes or under Diagnostic Code 7348 for vagotomy with pyloroplasty or gastroenterostomy.   Under Code 7308 for postgastrectomy syndromes, a 20 percent rating is warranted for mild postgastrectomy syndrome with infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or with continuous mild manifestations.  A 40 percent rating requires moderate postgastrectomy syndrome, with less frequent episodes of epigastric disorders than seen in severe cases, with characteristic mild circulatory symptoms after meals, but with diarrhea and weight loss.  A 60 percent rating requires severe postgastrectomy syndrome, with associated nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  38 C.F.R. § 4.114, Code 7308.

Under Code 7348 for vagotomy with pyloroplasty or gastroenterostomy, a 20 percent rating is assigned for recurrent ulcer with incomplete vagotomy, a 30 percent rating is assigned for symptoms and confirmed diagnosis of alkaline gastritis, or of confirmed persisting diarrhea, and a 40 percent rating is assigned when the surgical intervention is followed by demonstrably confirmative postoperative complications of stricture or continuing gastric retention.  This diagnostic code also provides that a recurrent ulcer following complete vagotomy is to be rated under diagnostic code 7305, minimum rating 20 percent; and that dumping syndrome should be rated under diagnostic code 7308. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.   38 C.F.R. § 4.114.   

The Veteran underwent a QTC examination in November 2011.  At the examination, the examiner noted that the Veteran reported epigastric pain that occurred frequently; that stress and overeating precipitated the pain and that rest and medication alleviated it.  The examiner indicated that there was no nausea or vomiting and that the Veteran had not passed any black, tarry stools.  The treatment for the condition was medication, including Nexium, valium and tramadol.  

The examiner noted that the Veteran had had a long history of gastrointestinal problems.  Early on, he developed a duodenal ulcer that failed to heal after multiple attempts at medical therapy.  Ultimately he underwent an antrectomy but this was complicated by ulcer disease and required revision of the initial surgery.  In 1987, he underwent a cholecystectomy for gall stones.  In 2005, while in Florida, he developed a bile duct obstruction characterized by upper quadrant pain, fever and abnormal liver enzymes.  He was subsequently operated on and found to have choledocholithiasis.  Consequently, he underwent a common bile duct exploration as well as a choleduodenostomy.  The examiner noted that the Veteran described the residual of this surgery as stomach pain.  Additionally, the examiner noted that the Veteran reported that he had more recently undergone a vagotomy with pyloroplasty.  The Veteran noted that he did not experience any symptoms of hypoglycemic reaction after eating, abdominal distention, diarrhea or constipation.  He also indicated that his stomach condition did not cause incapacitation.  However, he did report that the stomach condition caused overall functional impairment in the form of frequent epigastric pain requiring medication and rest. 

Physical examination of the abdomen was unremarkable.  The examiner diagnosed the Veteran with GERD and abdominal pain secondary to adhesion from multiple abdominal surgeries.  The examiner also noted that the Veteran had an antrectomy scar, a vagotomy and gastric revision scar, a cholecystectomy scar, a choledochoduodenostomy scar and a chest laceration scar.  Additionally, the examiner indicated that some of the operations had the same site for surgical incision (i.e. one scar for two separate operations.  The examiner commented that the effect of the gastrointestinal disability on the Veteran's usual occupation was frequent abdominal pain interfering with his regular work.  The effect on his daily activity was frequent abdominal pain affecting household work.  

In a statement received in September 2012, the Veteran indicated that he was still taking Valium, Tramadol, Nexium and B-12 shots for his gastrointestinal disability.  He also indicated that he still experienced times when acid would build up and he would have to vomit.  

On his May 2013 Form 9, the Veteran indicated that the November 2011 QTC physician spent only 30 minutes with him, did not examine him and did not ask him questions about his condition.  He noted that he currently had low back pain associated with his GERD.  He also noted he would sometimes forget to take his medication and regurgitate stomach acid.  He felt that his symptoms more closely approximated the criteria for assignment of a 30 percent rating.  

At the November 2014 Board hearing, the Veteran reported that because of his gastrointestinal disability, he needed to be on a bland diet.  He had to stay away from fried foods and if he was going to try and eat a small amount of something that would bother him, he would have to take Tramadol and Nexium beforehand.  He noted that he could only eat bland food because he had had a good part of his stomach removed.  He reported that if he did not take Nexium both at night and in the morning he would feel the acid coming up his esophagus.  He indicated that his 

main symptom was acid reflux and he also experienced pain up under his right shoulder and on his side, for which he would take Tramadol.  He noted that because of the gastrointestinal disability, he could not do any manual labor such as overhead painting.  He had tried to do this 2 or 3 months previously and had had to take regular pain medication for the next 2 to 3 days.  

Considering Code 7346, the November 2011 QTC examiner did not specifically note symptoms of dysphagia, regurgitation or pyrosis.  However, he also did not rule out any of these symptoms.  Additionally, the Veteran has specifically reported regurgitation and contrary to the historical notation made by the QTC examiner, he has also reported occasional vomiting, a symptom which presumably is accompanied by dysphagia (i.e. difficulty swallowing).  Further, he has affirmatively reported pain from pyrosis (i.e. heartburn) that radiates to his shoulder, side and back and sometimes requires the taking of pain medication for relief.  Moreover, he has also indicated that his gastrointestinal disability results in considerable impairment of health as it precludes him from undertaking significant physical activity.  The Board has no basis for finding the Veteran's reporting not credible.  Thus, given his testimony; given the lack of any objective medical findings ruling out the aforementioned symptomatology; and resolving reasonable doubt in his favor, a 30 percent rating is warranted for the Veteran's gastrointestinal disability under Code 7346.  38 C.F.R. § 4.114.  Additionally, as his symptomatology appears to have been present for the entire appeal period, the 30 percent rating is warranted for this entire time frame.  Id.  A rating in excess of 30 percent is not warranted under Code 7346 as the Veteran is not shown to have material weight loss, hematemesis, melena, anemia or other symptom combinations productive of severe impairment in health.  Id.

The Board has also considered whether a higher rating could be assigned under an alternative Code applicable to the Veteran's gastrointestinal disability.  However, as the Veteran is not shown to have severe symptoms of definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage, a higher rating is not warranted under Code 7301.  Similarly, as the Veteran is not shown to exhibit moderately severe manifestations of duodenal ulcer characterized by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year, a higher rating is not warranted under Code 7305.  Also, as the Veteran's epigastric episodes have not been characterized by diarrhea and weight loss, a higher rating is not warranted under Code 7308.  Additionally, as the Veteran's vagotomy with pyloroplasty is not shown to be manifested by demonstrably confirmative postoperative complications of stricture or continuing gastric retention, a higher rating is not warranted under Code 7348.  Id.   Further, as noted above, ratings under the above- mentioned diagnostic codes cannot be combined with each other.  Thus, the Board has assigned a single rating under the Code (i.e. 7346) that reflects the predominant disability picture.  38 C.F.R. § 4.114.   Moreover, the Board does not find that elevation to the next higher rating is appropriate given that the gastrointestinal disability is generally shown to result in a considerable but not severe impairment in overall health.  Id.

Finally, referral of the Veteran's gastrointestinal disability for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and functional impairment with the schedular criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.'   38 C.F.R. § 3.321(b).  Specifically, the Veteran's gastrointestinal disability is manifested by regurgitation, occasional vomiting and dysphagia and pyrosis with pain radiating to the shoulder side and back.  These manifestations are appropriately contemplated by the 30 percent rating already assigned under Code 7346.  38 C.F.R. § 4.114.    



In sum, considering both schedular and extraschedular criteria, a 30 percent but no higher rating is warranted for the Veteran's service-connected gastrointestinal disability for the entire appeal period.  


ORDER

An initial 30 percent but no higher rating is granted for gastroesophageal reflux disease (GERD) with abdominal pain secondary to adhesions from multiple surgeries, including antrectomy and vagotomy, for the entire appeal period subject to the regulations governing the payment of monetary awards.
 

REMAND

The Veteran most recently underwent a VA examination to assess the current severity of his service connected psychiatric disability in November 2011.  Subsequent evidence of record tends to suggest that his service-connected psychiatric disability may have worsened since this examination.  In this regard, during the November 2014 Board hearing, the Veteran testified that he was currently taking Mirtazapine, an anti-depressant/anti-anxiety medication, along with his regularly prescribed Valium whereas the November 2011 VA examination report makes no mention of this medication and a July 2012 VA medication list indicates that the Veteran was currently prescribed valium but was not prescribed mirtazapine or any other similar anti-depressant/anti-anxiety medication.  Additionally, at the November 2014 Board hearing the Veteran characterized his current psychiatric symptomatology as more severe than that noted during the earlier VA examination.  Accordingly, given the evidence suggesting a possible increase in severity and given that more than four years have passed since the prior VA examination, the Board finds that a remand is necessary to provide the Veteran with a new VA psychiatric examination to assess the current severity of his service-connected psychiatric disability.

Prior to arranging for the examination, the AOJ should obtain all records of VA treatment or evaluation for psychiatric disability dated since August 2012.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all records of VA treatment or evaluation for psychiatric disability dated since August 2012.   

2.  Next, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service- connected anxiety disorder.  The claims file must be made available to the examiner for review in conjunction with the examination. 

The examiner must record all pertinent clinical findings and assign a Global Assessment of Functioning (GAF) score, with an explanation of why that score was assigned. Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose. 

The examiner should discuss the current degree of occupational and social impairment caused by the Veteran's psychiatric symptoms, supported by a complete explanation.

3.  Review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

4.  Finally, after completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


